 

Corporate Capital Trust II 8-K [cctii-8k_092616.htm]

 

Exhibit 10.1

 

 

 

SECOND AMENDMENT TO THE EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT 

This second amendment to the Amended and Restated Expense Support and
Conditional Reimbursement Agreement (this “Second Amendment”) is made as of
September 26, 2016, by and among CORPORATE CAPITAL TRUST II, a Delaware
statutory trust, (“Company”), CNL FUND ADVISORS II, LLC, a Delaware limited
liability company (“CNL”) and KKR CREDIT ADVISORS (US) LLC, a Delaware limited
liability company (“KKR”).

WHEREAS, the Company, CNL and KKR are parties to that certain Amended and
Restated Expense Support and Conditional Reimbursement Agreement dated September
24, 2015 (the “Agreement”); and

WHEREAS, the parties amended the Agreement on May 10, 2016 by entering into an
First Amendment to Amended and Restated Expense Support and Conditional
Reimbursement Agreement (the “First Amendment”); and

WHEREAS, in accordance with Section 4.5 of the Agreement, the parties desire to
further amend the Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

1.       

The reference to “September 30, 2016” in Section 1 of the Agreement is hereby
deleted, and “December 31, 2016” is inserted in the place of such deleted
reference.

2.       

Full Force and Effect. Except as modified hereby, the Agreement shall remain in
full force and effect. All capitalized terms shall mean the same as in the
Agreement.

3.       

Counterparts. This Second Amendment may be executed in more than one
counterpart, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument. This Second Amendment may
also be executed electronically.

4.       

Governing Law. This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of law provisions.

 

 

 

[remainder of page blank; signatures follow]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first above written.

  CNL FUND ADVISORS II, LLC               By: /s/ Steven D. Shackelford    
Name: Steven D. Shackelford   Title: Chief Financial Officer               KKR
CREDIT ADVISORS (US) LLC         By: /s/ Jeffrey B. Van Horn     Name: Jeffrey
B. Van Horn   Title: Authorized Signatory               CORPORATE CAPITAL TRUST
II               By: /s/ Thomas K. Sittema     Name: Thomas K. Sittema   Title:
Chief Executive Officer

 

 



 

